Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 2/17/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1, 6, 12 and 23, cancellation of claim 30 and the addition of new claims 33-35.  Claims 1-9, 11-15, 17-20, 22-29 and 31-35 are pending in the instant application.
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. Applicant’s argue that the prior art JP 592 and Goto fails to disclose the third gas, supplied separately from the first gas into the chamber. 
Applicants argue that unexpected results of the claimed method is increasing the growth rate of the film.   As support, the applicant provided a NPL article.  Here, the examiner notes the disclosure of this NPL article, but the examiner notes that this evidence is not commensurate in scope with the broadly drafted claims because the article only proffered a HCL boosted alpha gallium oxide at specific process conditions and apparatus structure.  A fair reading of the evidence fail to illustrate that this very specific and narrow disclosure would encompass the broadly drafted claim requirements 
Applicant’s arguments related to the Goto reference are noted, but not persuasive as the reference, see Figure 2 and accompanying text, discloses the formation of the halogenation of gallium using the HCl and gallium source.  The examiner notes the disclosure of the 
Examiner, in making the rejection based on the etching gas, noted Goto disclose using as the gas HCl or Cl2 and therefore using a combination of these gases would have been obvious as predictable.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  Therefore, using a combination of halogenating gases, HCl and Cl2, would have led to predictable results because each is individually claimed by Goto as alternatives for the same purpose and combining these would have been obvious.
Applicant argues that the examiner has not proffered a reason for combining JP 592 and Goto.  The examiner notes that JP 592 discloses halogenating gallium and Goto discloses a method for producing a crystalline film by gasifying gallium using a reactive gas of Cl2 and using the oxygen gas, halogenated gallium and reactive gas flow to form the crystalline film under a gas flow of the reactive gas (see Figure 2 and accompanying text).   Therefore, taking the references collectively it would have been obvious to have combined the teachings to achieve KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Applicant’s arguments related to Shimoyama are noted and the examiner notes these arguments do not take into consideration the totality of the references cited by the examiner and what they suggest to one of ordinary skill in the art.  Here, Goto discloses them as alternatives in a vapor phase crystalline film deposition and Shimoyama discloses that predictable results follow from using them in combination for vapor phase deposition, including achieving the benefit of providing third gas during the epitaxy to provide flattening the surface of the growth and deposit high quality crystals (column 1, lines 58-66).
Applicants argue that Goto and Shimoyama contradict eachother and therefore are not combinable.  The examiner can not locate disclosures of the references that are conflicting and notes that the Shimoyama discloses high quality crystal growth and Goto disclose hydrogen surface flatness and growth is decreased.  The examiner does not disagree that these contradict eachother.  Even in the event that they specifically contradict eachother, the examiner has considered each reference and have considered all the prior art taken collectively and their suggestions (since Goto discloses HCl or Cl-2 and does not foreclose using HCl).
Here, the claims as broadly drafte merely require a first gas and third gas supplied separately and the examiner has proffered evidence that HCl and Cl2 are known gases and using them collectively would have been obvious.  The claims do not differentiate the third gas location or use to foreclose this interpretation.  See e.g. claim 25 which illustrates that the first 
	The totality of the evidence supports the prima facie case of obviousness as set forth below and the applicants have not proffered sufficient rebuttal evidence and therefore the examiner maintains the rejections.	All other arguments are not commensurate in scope with the broadly drafted claims or are unsupported by any factual evidence and therefore are deemed moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, 12-19, 22-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016100592, hereafter JP 592 taken with US Patent Application Publication 20160265137 by Goto et al. alone or further with US Patent 5868834 by Shimoyama et al.
2 and using the oxygen gas, halogenated gallium and reactive gas flow to form the crystalline film under a gas flow of the reactive gas (see Figure 2 and accompanying text).   Goto discloses halogenating gas as a halogen or hydrogen halide (0013).  Therefore, taking the references collectively it would have been obvious to have combined the teachings to achieve the crystalline film deposition via halogenation of the gallium.
As for the requirement for supplying a first gas and an third gas, separately from the first gas, the examiner notes that Goto disclose using as the gas HCl or Cl2 and therefore using a combination of these gases would have been obvious as predictable.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  Therefore, using a combination of halogenating gases, HCl and Cl2, would have led to predictable results because each is individually claimed by Goto as alternatives for the same purpose and combining these would have been obvious.
Alternatively, the examiner cites here Shimoyama, which teaches a vapor phase epitaxy, and discloses using halide gas or halogen gas or a mixture of those two (abstract) and discloses such are HCl and Cl2 (see e.g. claim 5).  Therefore, taking the references collectively and all that is known to one of ordinary skill in the art at the time of the invention, it would have been obvious to have combined a halogen and halide, including those explicitly taught by Shimoyama and Goto, i.e. HCl and Cl2, as Goto discloses them as alternatives in a vapor phase crystalline film deposition and Shimoyama discloses that predictable results follow from using them in combination for vapor phase deposition, including achieving the benefit of providing etching gas during the epitaxy to provide flattening the surface of the growth and deposit high quality crystals (column 1, lines 58-66).
Claim 2-3:  JP 592 discloses mist CVD or HVPE method (0036).
Claim 4:  JP 592 discloses crystalline film is a layered film comprising the substrate (figures 1-4).

Claims 12:  Goto discloses supplying HCl (0013, 0014, 0053).
 Claim 7-8:  JP 592 discloses mist CVD (0036), wherein the buffer layer is formed prior to forming the crystalline layer and such would encompass the claims.
Claim 13:  JP 592 discloses a patterned sapphire (0018).
Claim 14:  JP 592 discloses a temperature that makes obvious the claimed range (0046).
Claims 15:  JP 592 discloses gallium and halogenation (see 0045). Claim 15:  Goto discloses gallium (Figure 2). Goto discloses the gasifying occurs by halogenating the metal source (see e.g. Figure 2, accompanying text).
Claim 17:  JP 592 discloses oxygen or water (0047, 0048). Goto discloses the oxygen is O2 (see Figure 2).
Claim 18:  JP 592 discloses the corundum structure of the substrate and the crystalline film (0006).
Claim 19:  JP 592 discloses layered film comprising the substrate (see figures).
	Claims 22-23, prior art fails to disclose the partial pressure/flow rates as claimed, but generally disclose flow rates and ratio of the partial pressure of the gases is a result effective variable (see Goto Figure 5, Figure 4) and therefore taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have determined the optimum flow rate and partial pressure of the various components to reap the benefit of controlling the deposition process.  In other words, too much or too little of the vapor phase 
	Claim 25:  Goto discloses halogenating gas as a halogen or hydrogen halide (0013).  
Claim 24:  JP 592 discloses m-plane sapphire (0018).
	Claim 26-32:  The limitations of these claims are specifically addressed above.
	Claim 33:  JP 592 discloses c-plane sapphire (0018).
Claim 34-35:  JP 592 discloses depositing Alpha or Beta gallium oxide and thus makes obvious alpha gallium oxide (0042).

Claim 5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 592 taken collectively with Goto together or further with Shimoyama and further taken with Oda et al. (Schottky barrier diodes of corundum-structured gallium oxide showing on-resistance of 0.1mΩ*cm2 by MIST EPITAXY®)
JP 592 with Goto together or further with Shimoyama discloses as discussed above but fails to disclose removing the substrate/buffer layer.  However, Oda, also teaching gallium oxide deposition on sapphire substrate and discloses lift-off the gallium oxide crystalline layer is predictable and desirable to provide benefits (see Figure 2 and accompanying text) and therefore taking the references collectively and all that is known to one of ordinary skill in the art it would have been obvious to have modified JP 592 with Goto together or further with Shimoyama to lift-off the substrate to reap the benefits of providing expected and predictable results (see Oda,  page 021101-2).  As for removing buffer layer, this is made obvious and .

Claim 5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 592 with Goto together or further with Shimoyama and further taken with US Patent Application Publication 20170213918 by Sasaki et al.
JP 592 with Goto together or further with Shimoyama discloses as discussed above but fails to disclose removing the substrate/buffer layer.  However, Sasaki, also teaching gallium oxide deposition on sapphire substrate and discloses lift-off the gallium oxide crystalline layer is predictable and desirable to provide benefits (00462) and therefore taking the references collectively and all that is known to one of ordinary skill in the art it would have been obvious to have modified JP 592 with Goto together or further with Shimoyama to remove the substrate to reap the benefits of providing expected and predictable results.  As for removing buffer layer, Sasaki discloses the buffer layer is integral to the base layer and therefore it would be removed with the base/support substrate (see 00264, 00279, 00462) and therefore this is made obvious and predictable for the reasons as set forth above, specifically providing the crystalline gallium oxide.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 592 with Goto together or further with Shimoyama and further with US Patent Application Publication 20150194479 by Kaneko et al.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/             Primary Examiner, Art Unit 1718